Stock Purchase Agreement




This Stock Purchase Agreement is entered into this 10th day of October, 2006.




Whereas, James Brewer under the Option to Purchase Agreement dated December 24,
2004, between PTS, Inc. and James Brewer, has the option to purchase from PTS,
Inc. all of the outstanding shares of common stock and series A preferred stock
held by PTS, Inc., and




Whereas, James Brewer has by his letter dated October 8, 2006 elected to
exercise that option, and




Whereas, PTS, Inc, transferred all of its common and preferred stock to PTS Card
Solutions, Inc., and




Whereas, the agreed amounts owed to PTS, Inc. under the Option Agreement have
not been paid, and




Whereas, James Brewer and PTS, Inc. have agreed to settle the agreed amounts
owed to PTS, Inc. by execution of a Convertible Note as attached hereto.




It is Agreed between Brewer, PTS, Inc., and PTS Card Solutions, Inc. that PTS
Card Solution, Inc. hereby assigns all of the interests in Global Links Card
Services, Inc. consisting of 50,000,000 shares of Common stock, and 5,000,000
shares of Series A Preferred Stock to James Brewer in exchange for the
Convertible Note in the amount of $349,000 attached hereto as Exhibit A.




Agreed this 10th Day of October, 2006.







PTS, Inc.

By: /s/Peter Chin

By:/s/James Brewer

Peter Chin, President

James Brewer

 

 

PTS Card Solutions, Inc.

By: /s/James Brewer

       James G. Brewer, President

 




--------------------------------------------------------------------------------

Exhibit A

CONVERTIBLE NOTE PAYABLE




For Value Received, Global Links Card Services, Inc. (“Maker”) promises to pay
to PTS, Inc. (“Payee”) or order, at its offices at 3355 Spring Mountain Rd.
Suite 66, Las Vegas, NV 89102, the sum of Three Hundred Forty Nine Thousand
Dollars ($349,000).




1.  Maker shall make payments hereunder to Payee in common stock of the Maker,
or the Maker’s parent company if any, or at the discretion of the Maker, in
lawful money of the United States in immediate available funds equal to four
thousand dollars ($4,000) per month beginning January, 2007 thorough December,
2007, five thousand dollars ($5,000) per month beginning January, 2008, through
December, 2008, six thousand dollars ($6,000) per month beginning January, 2009
through December, 2009, seven thousand dollars ($7,000) per month beginning
January, 2010, through December, 2010, and eight thousand dollars ($8,000) per
month beginning January, 2011 through December, 2011, with any remaining unpaid
interest and principal, if any, due December 31, 2011.  If payment is made in
common stock, the stock shall be valued at the lower of (i) 110% of the average
Closing Bid Price of the shares of Common Stock for the three (3) trading days
immediately preceding the date of the conversion request or (ii) 70% of the
average of the three lowest Closing Bid Prices of the shares of common Stock for
the twenty (20) trading days immediately preceding the date of conversion.  For
purposes of this Agreement, the term “Closing Bid Price” means, for any security
as of any date, the closing bid price on the principal securities exchange or
trading market where the Common Stock is listed or traded as reported by
Bloomberg, L.P. (“Bloomberg”) or, if applicable, the closing bid price of the
Common Stock in the over-the-counter market in the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for the Common Stock by Bloomberg, then the average of the bid prices of any
market makers for such security as reported in the “pinksheets” by the National
Quotation Bureau, Inc.  “Trading Day” shall mean any day on which the
Corporation’s Common Stock is traded for any period on the principal securities
exchange or other securities market on which the Common Stock is then being
traded.




2.  Conversion of Note to Maker’s Common Stock.  For the purposes of this
Conversion Option, the original date of the Purchase Option, December 24, 2004,
shall apply.  At the option of the Payee and the concurrence of the Maker, any
outstanding unpaid Note Balance and accumulated interest shall be convertible,
from time to time, into such number of fully paid and nonassessable shares of
the Maker’s Common Stock, or Common Stock of the Maker’s parent company if any,
by the Conversion Price (as defined below) in effect at the time of conversion.
 Each conversion request shall be less than 4.99% of the outstanding issued
common stock of the corporation, and the total converted in any one calendar
month shall not exceed 4.99% of the outstanding issued common stock of the
corporation.  The Conversion Price shall be as shown in Paragraph 1 above.




3.  Interest Rate.  This Note shall bear interest at the rate of eight percent
(8%) per annum to be calculated and included in the Note balance at the end of
each calendar month beginning January 1, 2007.  Payments made on the Note and
any conversions of amounts due into Common Stock shall be credited first to
accumulated interest then to the principal balance of the Note.

--------------------------------------------------------------------------------




4.  Maturity Date.  This Convertible Note shall mature on December 31, 2011, at
which time all unpaid principal and accrued interest shall be due and payable.




5.  No Assignment.  This Note shall not be assignable by any party without the
prior written consent of the other party, which consent shall be subject to such
party’s sole, absolute and unfettered discretion.

6.  Brokerage.  The Maker and the Payee agree to indemnify and hold harmless
each other against, and in respect of, any claim for brokerage or other
commissions relative to this Agreement, or the transactions contemplated hereby,
based in any way on agreements, arrangements, understandings or contracts made
by either party with a third party or parties whatsoever.

7.  Attorney’s Fees.  In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Note for
enforcement of the covenants contained in this Note, the parties hereby covenant
and agree that the party who is found to be in violation of said covenants shall
also be liable for all reasonable attorney’s fees and costs of court incurred by
the other party that brings suit.

8.  Governing Law.  This Note shall be construed in accordance with the laws of
Nevada, exclusive of conflict of law principles, and venue for any actions
pertaining to this Agreement shall be exclusively in Clark County, Nevada.

9.  Entire Agreement.  This Note represents the entire understanding between the
Parties with respect to the matters contained herein and may be amended only by
an instrument in writing signed by the Parties.  There are no representations
 or warranties, expressed or implied, other that those contained herein.

10.  Notice.  Any notice required or permitted hereunder shall be in writing and
may be given by personal service or by depositing same in the United States
mail, first class postage prepaid, to the address of the Party receiving notice
as appears on the signature page of this Agreement or as changed through written
notice to the other Party.

11.  Counterpart Signatures.  This Note may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

This Note amends and supercedes any other agreements entered into, or
contemplated between the Parties relating to that certain Option to Acquire
agreement dated December 29, 2004 by and between James G. Brewer, PTS, Inc. and
Global Links Card Services, Inc.










SIGNATURE PAGE FOLLOWS




--------------------------------------------------------------------------------




SIGNATURE PAGE







Agreed to be effective this 10th day of  October, 2006.




Global Links Card Services, Inc.,

PTS, Inc.

(“Maker”)

("Payee")

/s/James G. Brewer_________   ___

/s/Peter Chin________________

Signature

Signature

 

 

James G. Brewer

Peter Chin

Printed Name

Printed name

President/CEO

President

Title

Title

 

 

3571 E. Sunset

3355 Spring Mountain Road

Street Address

Street Address

 

 

Las Vegas,

Nevada  89120

Las Vegas,

Nevada 89102

City

State

    Zip

City

State

    Zip




--------------------------------------------------------------------------------



























